Citation Nr: 1205770	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-21 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969. Service personnel records indicate that he was in Vietnam from November 1, 1968 to October 22, 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Portland, Oregon.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was previously before the Board in April 2009 at which time the Board issued a decision granting the Veteran's petition to reopen his claim of service connection and denying the Veteran's claim of service connection for PTSD on the merits.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court issued a Memorandum Decision, vacating the Board's decision as it pertains to the denial on the merits and remanding the case to the Board for compliance with the Memorandum Decision.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

VA treatment records from 2005 indicate that the Veteran had a diagnosis of PTSD.  Specifically, in an April 2005 mental health initial psychiatric assessment, a VA psychiatrist diagnosed the Veteran with PTSD and personality disorder, NOS.  However, this diagnosis did not conform to the DSM-IV criteria.

The Veteran then underwent a VA examination in March 2007, during which the examiner performed a full examination of the Veteran and determined that he did not meet the criteria for a diagnosis of PTSD in accordance with the DSM-IV.  

In an April 2009 decision, the Board denied the Veteran's claim finding that the March 2007 VA examination was more probative as to a diagnosis and that the April 2005 psychiatric assessment failed to demonstrate how all the criteria for a PTSD diagnosis were met.  

In the April 2010 Court decision, the Court vacated and remanded the Board's decision, finding that the Board did not comply with 38 C.F.R. § 4.125, which requires the rating agency to return a report to an examiner to substantiate a diagnosis that does not conform to the DSM-IV.  Therefore, this case is remanded for the RO to return the claims file to the VA psychiatrist who conducted the initial psychiatric assessment in April 2005 to substantiate the Veteran's diagnosis of PTSD in accordance with the DSM-IV criteria.      

Accordingly, the case is REMANDED for the following action:

1. The RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for PTSD that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO must return the claims file to the VA psychiatrist who conducted the initial psychiatric assessment of the Veteran on April 28, 2005 at the White City VA Medical Center.  If that psychiatrist is unavailable, the RO must document his unavailability.  

3. That psychiatrist shall substantiate the Veteran's diagnosis of PTSD in accordance with the DSM-IV criteria.  The following considerations shall govern: 

a. The claims folder, and a copy of this remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must respond to the following inquiries:

a. Does the Veteran have a diagnosis of PTSD in accordance with the DSM-IV criteria? 

4. Thereafter, the RO must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the RO determines that an additional VA examination is warranted, an examination shall be scheduled at that time.  

5. The RO must then readjudicate the claim of service connection for PTSD to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



